Citation Nr: 0009437	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96 - 37 293	)	DATE
	)
	)

THE ISSUES

Whether there was clear and unmistakable error (CUE) in the 
RO rating decision, dated July 22, 1981, denying service 
connection for residuals of a head injury and for a nervous 
condition.  

Whether the claim of entitlement to service connection for 
tinnitus is well-grounded. 


REPRESENTATION

Moving Party Represented by:  J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from June 1974 to May 1976.  

By Order of the County Court for Buffalo County, Nebraska, 
dated November 1980, the veteran was declared incompetent, 
and his mother, the appellant herein, was appointed his legal 
guardian  

This matter comes before the Board on appeal from a rating 
decision of September 1995 from the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
determined that the RO decision of July 22, 1981, did not 
contain clear and unmistakable error (CUE), and which denied 
the claim for service connection for tinnitus as not well-
grounded.  


FINDINGS OF FACT

1.  On July 22, 1981, the RO issued a decision in which it 
denied a claim for service connection for residuals of a head 
injury and for a nervous condition.  

2.  The RO decision of July 22, 1981, was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.

3.  The claim for service connection for tinnitus is not 
plausible because there is no current showing of tinnitus in 
the form of a medical diagnosis; tinnitus is not claimed to 
have been present during active service; and no medical 
evidence has been submitted creating a nexus between tinnitus 
and any trauma or pathology shown during active service.  

CONCLUSIONS OF LAW

1.  The RO decision of September 22, 1981, did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5019A (West 
1991).  38 C.F.R. § 3.105(a) (1999).

2.  The claim for service connection for tinnitus is not well 
grounded because there is no current showing of tinnitus in 
the form of a medical diagnosis; tinnitus is not claimed to 
have been present during active service; and no medical 
evidence has been submitted creating a nexus between tinnitus 
and any trauma or pathology shown during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE in the RO Decision of July 22, 1981, Denying Service 
Connection for Residuals of a Head Injury and for a Nervous 
Condition

The appellant has alleged that the RO decision of July 22, 
1981, was CUE because the RO failed to obtain postservice 
medical records identified by the veteran and his mother; 
that the RO failed to afford the veteran a VA medical 
examination in connection with his claimed disabilities; that 
the RO failed to attach probative weight to some or all of 
the postservice medical evidence submitted; that the RO had 
no medical basis for its July 22, 1981, determinations; and 
that the RO's actions as described render the RO decision of 
July 22, 1981, illegal, erroneous, arbitrary, and capricious.  

Pursuant to  38 C.F.R. § 3.105(a), a prior decision must be 
reversed or amended where the evidence establishes clear and 
unmistakable error.  38 U.S.C.A. § 5019A (West 1991).  38 
C.F.R. § 3.105(a) provides, in pertinent part, that :

Previous determinations which are 
final and binding, including 
decisions of service connection, 
degree of disability, age, marriage, 
relationship, service, dependency, 
line of duty, and other issues, will 
be accepted as correct in the 
absence of clear and unmistakable 
error.  Where evidence establishes 
such error, the prior decision will 
be reversed or amended.  For 
purposes of authorizing benefits, 
the rating or other adjudicative 
decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable 
error has the same effect as if the 
corrected decision had been made on 
the date of the reversed decision.  
(Emphasis added).

See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (holding 
"that  38 C.F.R. §3.105(a), which requires the amendment or 
reversal of a previous decision where there was [CUE], is a 
lawfully promulgated regulation").

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as an administrative error during the 
adjudication of the claim; that is, the VA's failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. App. 
207 (1994);  Robertson v. Brown, 5 Vet. App. 70, 74 (1993);  
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992).

Further, the Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"(2)  the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc) (emphasis added);  
Wamhoff v. Brown, 8 Vet. App. 517, 519-20 (1996);  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994);  Ternus v. Brown, 6 Vet. 
App. 370, 376 (1994).  

CUE is more than a difference of opinion.  38 C.F.R. § 
3.104(b) (1999).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993);  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996);  Winslow v. Brown, 
8 Vet. App. 469 (1996);  James v. Brown, 7 Vet. App. 495 
(1995).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. at 44 (citations omitted).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who attempts to establish prospective entitlement to 
VA benefits.  See generally Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

"If a claimant-appellant wishes to reasonably raise [a valid 
claim of ] CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. at 44.  

The claimant must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell v. Principi, 3 
Vet. App. at 313.  Vague allegations of CUE on the basis that 
the prior adjudication in question failed (1) to properly 
weigh and evaluate the evidence; (2) to follow the 
regulations; (3) to accord due process of law, the benefit of 
the doubt, the duty to assist, or to give adequate reasons 
and basis; or (4) to allege any other general, non-specific 
claims of "error," cannot satisfy the stringent pleading 
requirements for the assertion of a claim of CUE.  Fugo v. 
Brown, 6 Vet. App. at 44-45; Damrel v. Brown, 6 Vet. App. 
242, 246 (1994);  See  Luallen v. Brown, 8 Vet. App. 92 
(1995);  Kirwin v. Brown, 8 Vet. App. 148, 156` (1995);  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Thus, if a claimant fails to raise the issue of CUE with the 
type of specificity required, then there is "no requirement 
that the BVA address the issue".  Fugo, 6 Vet. App. at 45; 
see also Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  As 
such, the claimant would have failed to establish a valid 
claim of CUE, thereby warranting a denial of the claim due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994);  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (to the same 
effect).

Where an appellant's allegation of CUE represented mere 
disagreement with how the RO weighed and evaluated the facts 
before it, that allegation was inadequate to raise a claim of 
CUE.  Laullen v. Brown, 8 Vet. App. 92, 95 (1995);  Newman v. 
Brown, 5 Vet. App. 99, 102 (1993);  McIntosh v. Brown, 4 Vet. 
App. 553, 561 (1993).

The Court has held that the VA's breach of the "duty to 
assist" resulted in an incomplete record rather than 
incorrect record, and thus does not form the basis for a 
finding of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  The Court has further held that CUE could not be 
found as a result of a breach of the duty to assist where the 
asserted basis of the breach was the VA's failure to obtain 
records that were not developed until after the disputed 
adjudication took place.  Porter v. Brown, 5 Vet. App. 233, 
236-37 (1993);  see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996);  Damrel v. Brown, 6 Vet. App. 242 (1994);  Fugo v. 
Brown, 6 Vet. App. 40 (1993).

In the instant motion, the appellant alleges that the RO 
decision of June 22, 1981, was CUE in denying service 
connection for residuals of a head injury and for a nervous 
condition.  However, in her argument, the appellant addresses 
rating decisions dated May 1, 1981, and June 16, 1981.  As 
the moving party submitted a "Statement of the Issues" 
which specifically limited the scope of the motion to "Clear 
and unmistakable error with the rating decision of July 22, 
1981", such extraneous arguments violate the requirement 
that "there must be some degree of specificity as to what 
the alleged error is . . . ."  Fugo v. Brown, 6 Vet. App. at 
44.  

The claimant further alleges that the RO violated its duty to 
assist the veteran in failing to obtain records of 
postservice medical treatment which were identified by the 
veteran, including medical records from the VAMC, Brentwood; 
medical records from the Lutheran Medical Center; medical 
records from the VAMC, Omaha; and medical records from the 
Hastings Regional Center.  

However, the record shows that at the time of the rating 
decision of July 22, 1981, the record included the veteran's 
DD Form 2145MC; his original claim for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
March 13, 1980; his service medical records; a summary and X-
ray from the US Naval Hospital, Long Beach, California, dated 
from September 16 to September 26, 1975; a summary from the 
VAMC, Brentwood, dated from September 25 to September 27, 
1978; a summary from Lutheran Medical Center, dated from 
April 2 to April 6, 1979; a hospital summary from the VAMC, 
Omaha, dated from April 10, 1979 to May 4, 1979; a summary 
from Hastings Regional Center, dated from May 22 to June 29, 
1979; a summary from Hastings Regional Center, dated June 2, 
1980; a summary from Hastings Regional Center, dated from 
August 19 to August 29, 1980; a summary from Hastings 
Regional Center, dated from September 2 to September 16, 
1980; a summary from Hastings Regional Center, dated from 
September 30 to November 26, 1980; a letter from H. E. 
Genaidy, MD, a staff psychiatrist at Hastings Regional Center 
to the veteran's attorney, dated October 27, 1980; a letter 
from a social worker at Hastings Regional Center to the 
veteran's attorney, dated October 29, 1980; a hospital 
summary from the South Central Community Mental Health 
Center, dated from December 12, 1980 to January 12, 1981; 
another application for VA disability compensation benefits 
(VA Form 21-526), received at the RO on February 26, 1981; 
letters from the Superintendent, Hastings Regional Center, 
both dated in May 1981; and a letter from the veteran's 
mother, received at the RO on June 4, 1981.  

Consequently, all allegations that the RO had not obtained 
some of the above-cited records at the time of earlier rating 
actions denying the veteran's claim prior to that of July 22, 
1981, have no application to the motion addressing CUE in the 
RO decision of July 22, 1981.  Further, at the time of the 
rating decision of July 22, 1981, the veteran had not 
indicated that he had ever been treated at the VAMC, Topeka, 
Kansas, or at the VAMC, Denver, Colorado.  While his mother 
reported treatment of the veteran at the VAMC, Denver; at the 
Richard Young Hospital, Omaha; and at the Valley Hope Clinic, 
all such treatment occurred on or after April 1979, 
approximately four years after final service separation.  
There is no allegation that the content of any of those 
records would have changed the outcome of the July 22, 1981, 
decision.  

Further, the record shows that the veteran's service medical 
records contained no complaint, treatment, findings or 
diagnosis of a head injury or of a nervous condition during 
his period of active service or on service separation 
examination; that a psychosis was not manifest within the 
initial postservice year; that the summary and X-ray from the 
US Naval Hospital, Long Beach, California, dated from 
September 16 to September 26, 1975, showed that the veteran 
was admitted for observation after sustaining a cerebral 
concussion in an automobile accident; that an extensive 
neurological work-up revealed no residuals thereof; and that 
the record at the time of the RO decision of July 22, 1981, 
contained no competent medical evidence, findings or 
diagnosis of disabling residuals of a head injury.  Further, 
the medical evidence of record at the time of the RO decision 
of July 22, 1981, contained no competent medical evidence 
which linked or related the veteran's nervous condition to 
his period of active service or to any trauma or pathology 
sustained during active service.  Instead, his psychiatric 
problems were linked to childhood abuse, to schizophrenia, 
and to his extensive history of polysubstance abuse since age 
14.  

The allegation that the RO decision of July 22, 1981, was CUE 
because the RO failed to obtain postservice medical records 
identified by the veteran and his mother does not constitute 
CUE because VA's breach of the "duty to assist" results in 
an incomplete record rather than incorrect record, and thus 
does not form the basis for a finding of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).  The Court has further 
held that CUE could not be found as a result of a breach of 
the duty to assist where the asserted basis of the breach was 
the VA's failure to obtain records that were not developed 
until after the disputed adjudication took place.  Porter v. 
Brown, 5 Vet. App. 233, 236-37 (1993).  In this case, the 
record shows that the RO requested medical evidence from the 
VAMC, Omaha, from the VAMC Brentwood, and from Hastings 
Regional Center.  In addition, the record shows that the 
veteran was informed that he needed to submit records of his 
treatment for the disabilities at issue by RO letter of July 
3, 1980.  The duty to assist is not a one-way street.  If a 
veteran wishes help in developing a claim, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have evidence that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. 
Brown,  8 Vet.App. 517, 522 (1996).  In addition, there is no 
showing that the outcome would have been manifestly different 
if the indicated records had been present at the time of the 
July 22, 1981, decision.

Further, the allegation that the RO decision of July 22, 
1981, was CUE because the RO failed to afford the veteran a 
VA medical examination in connection with his claimed 
disabilities is without merit because the veteran had failed 
to submit competent medical or lay evidence establishing the 
existence of disabling residuals of a head injury or of a 
nervous condition during active service, on service 
separation, or within any applicable presumptive period.  
Further, based upon the evidence of record at the time of the 
July 22, 1981, decision, there was no medical evidence 
demonstrating or diagnosing residuals of a head injury, and 
the medical evidence then of record showed no such residuals.  
Further, the Board finds that there is no showing that the 
outcome would have been manifestly different if a VA 
examination had been conducted at that time, and notes the 
absence of neurological findings on neurological work-up 
subsequent to the veteran's inservice concussion, or on 
service separation examination.

The allegations that the RO failed to attach probative weight 
to some or all of the postservice medical evidence submitted, 
or that the RO had no medical basis for its July 22, 1981, 
determinations amounts to nothing more than a disagreement as 
to how the facts were weighed and evaluated by the RO in its 
July 22, 1981, decision, and such arguments cannot constitute 
obvious error.  Prior to February 1, 1990, ROs were not 
required to specifically mention in their rating decisions 
the evidence that they considered.  The assertion that the 
RO's actions as described render the RO decision of July 22, 
1981, illegal, erroneous, arbitrary, and capricious fails to 
raise the issue of CUE with the type of specificity required, 
and there is "no requirement that the BVA address the 
issue".  Fugo, 6 Vet. App. at 45; see also Sondel v. Brown, 
6 Vet. App. 218, 220 (1994).  Further, vague allegations of 
CUE on the basis that the prior adjudication in question 
failed (1) to properly weigh and evaluate the evidence; (2) 
to follow the regulations; (3) to accord due process of law, 
the benefit of the doubt, the duty to assist, or to give 
adequate reasons and basis; or (4) to allege any other 
general, non-specific claims of "error," cannot satisfy the 
stringent pleading requirements for the assertion of a claim 
of CUE.  Fugo v. Brown, 6 Vet. App. at 44-45; Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994);  

When viewed in the context of the wartime and peacetime 
statutory and regulatory scheme, the arguments in support of 
the motion are more representative of a disagreement as to 
how the facts were weighed and evaluated by the RO in its 
July 22, 1981, decision, and such arguments cannot constitute 
obvious error.  For these reasons, the arguments, considering 
the pertinent wartime and peacetime statutory and regulatory 
provisions, do not rise to the level of obvious error.  The 
RO decision at issue contains findings of fact that have a 
plausible basis in the record, was consistent with the 
available evidence and applicable statutory and regulatory 
provisions, and contains clearly stated reasons and bases for 
the decision.  Therefore, the Board finds that revision of 
the RO's July 22, 1981, decision on the grounds of CUE must 
be denied.  

Whether the Claim of Entitlement to Service Connection for 
Tinnitus is Well-Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for tinnitus.  If he has 
not, his appeal must fail, and VA is not obligated to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the claimant has tinnitus on 
a direct basis or as secondary to a service-connected head 
injury.  While the veteran's assertions must generally be 
regarded as credible for purposes of determining whether a 
well-grounded claim has been submitted, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of lay or medical evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied because the record 
contains no competent evidence of tinnitus in the form of a 
medical diagnosis.  As that initial requirement for service 
connection for tinnitus is not met, the Board does not reach 
the remaining requirements.  

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claim of entitlement 
to service connection for tinnitus is well grounded.  
Accordingly, that claim is denied.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence including a clear diagnosis of tinnitus, as well as 
competent medical evidence linking that condition to his 
period of active service.  Robinette v. Brown,  8 Vet. 
App. 69, 74 (1995).


ORDER

Revision of the July 22, 1981, rating decision on the grounds 
of CUE is denied

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.



		
	F.   JUDGE FLOWERS
Member, Board of Veterans' Appeals


 


